Citation Nr: 0314376	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  97-03 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits based on 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Jeffrey D. Stachewicz, 
Attorney


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD
S.M. Cieplak, Counsel
REMAND 

The veteran had active service from December 1939 to November 
1941. He died in 1996.  The appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996, rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The case was previously before the Board in April 1998, when 
the Board denied the claim for DIC benefits under 38 U.S.C.A. 
§ 1318 and denied the claim of service connection for the 
cause of the veteran's death.  On appeal to the United States 
Court of Appeals for Veterans Claims, the Court vacated the 
Board's April 1998 decision pertaining to the DIC claim and 
returned the matter for re-adjudication pursuant to a Joint 
Motion.  The Court granted the motion to withdraw the claim 
of service connection for the cause of the veteran's death.  
The case was again before the Board in June 1999, at which 
time it was remanded for additional development.  

In April 2003, the Board attempted to notify the appellant of 
the lifting of the judicial stay in her DIC claim, of 
procedural changes in the law, and of an interpretive rule, 
pertaining to the regulation governing her DIC claim.  The 
Board's notice, sent to the appellant's address of record, 
was returned by the United States Postal Service as 
"Attempted-Not Known." 

As for the judicial stay, the United States Court of Appeals 
for the Federal Circuit revised the stay directing VA to 
process all DIC claims, including "hypothetical 
entitlement" claims under 38 U.S.C.A. § 1318, except for 
claims to reopen on grounds of new and material evidence.  
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003).  Under the Court's order, the Board can now begin 
appellate review of the appellant's claim. 
However before the Board can consider the DIC claim on the 
merits, the procedural changes and the interpretive ruling 
must be addressed.  As for procedural changes, in 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, was enacted and modified 
VA's duty to notify and duty to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  As no document of record meets the 
specific notice requirements erected by the VCAA, further 
development is needed. 

Also in 2000, VA issued an interpretive rule, revising 
38 C.F.R. § 3.22, to explain the requirements of 38 U.S.C.A. 
§ 1318, but it did not establish any substantive right beyond 
those authorized by § 1318.  The revision of 38 C.F.R. § 3.22 
was necessary to ensure that it clearly expressed VA's 
interpretation of § 1318. 

In order to comply with the Court's order and the changes in 
the law by statutory amendment and by judicial precedent, and 
to provide the appellant notice of the interpretive ruling, 
governing her DIC claim under § 1318, the case is remanded to 
the RO for the following actions: 

1.  Ensure compliance with the duty to 
notify and the duty to assist provisions 
of the Veterans Claims Assistance Act of 
2000, codified in part at 38 U.S.C.A. §§ 
5103, 5103A.  The duty to notify includes 
notice that VA will obtain records of 
Federal agencies, including VA records, 
the appellant identifies; and that she is 
responsible for identifying and 
submitting records from State or local 
governments, private health-care 
providers, current or former employers 
and other non-Federal governmental 
sources, unless she signs a release, 
which would authorize VA to obtain them.  

2.  Thereafter, the RO should adjudicate 
the DIC claim under § 1318, considering 
the current version of 38 C.F.R. §§ 3.22 
and 20.1106.  If the determination 
remains unfavorable, she and her 
representative should be provided with a 
supplemental statement of the case with 
notice of the 60-day period to respond.  
Thereafter, the case should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




